         

Exhibit 10.1
EXECUTION COPY
FIRST AMENDMENT TO THIRD AMENDED AND RESTATED
REVOLVING CREDIT FACILITY AGREEMENT
     This FIRST AMENDMENT TO THIRD AMENDED AND RESTATED REVOLVING CREDIT
FACILITY AGREEMENT (this “Amendment”) dated as of February 22, 2010 (the
“Amendment Effective Date”), by and among LENNOX INTERNATIONAL INC., a Delaware
corporation (the “Borrower”), BANK OF AMERICA, N.A. (“Bank of America”), as
Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”), and the Lenders party hereto.
W I T N E S S E T H:
     WHEREAS, the Borrower entered into that certain Third Amended and Restated
Revolving Credit Facility Agreement, dated as of October 12, 2007 (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), with the Administrative Agent and the Lenders governing
the Loans (as defined in the Credit Agreement) described therein;
     WHEREAS, to evidence the Loans, the Borrower has executed Notes (as defined
in the Credit Agreement) made payable to the order of certain of the Lenders;
     WHEREAS, the Borrower and each of the Guarantors have requested that the
Administrative Agent and the Lenders consent to amend the Credit Agreement upon
and subject to the terms and conditions set forth herein; and
     WHEREAS, the Administrative Agent and the Lenders party hereto have agreed
to amend the Credit Agreement upon and subject to the terms and conditions set
forth herein.
     NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements contained herein and in the Credit Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Amendment hereby agree as follows.
ARTICLE I
Definitions
     1.1 Defined Terms. Capitalized terms used but not defined herein shall have
the meanings specified in the Credit Agreement.
ARTICLE II
Amendment to Credit Agreement
     2.1 Amendment to Section 5.16. Section 5.16 of the Credit Agreement is
hereby amended, effective as of the Amendment Effective Date, by (a) deleting
the period located at the end of clause (viii) of the proviso and substituting
in lieu thereof a semicolon (;) and (b) adding

 



--------------------------------------------------------------------------------



 



to the end thereof a new paragraph immediately following clause (viii) of the
proviso of Section 5.16 to read as follows:
“provided further, however, that clause (a) above shall not apply to any
indenture, purchase agreement or other similar agreement entered into by the
Borrower which governs or evidences any unsecured bonds issued by the Borrower
which bonds would upon issuance constitute Indebtedness which is otherwise
permitted under this Agreement, but only if and to the extent that any term or
provision contained in any such indenture, purchase agreement or other similar
agreement that would otherwise be prohibited by clause (a) above expressly
permits the Borrower and any of its Subsidiaries to create, incur, assume and
permit to exist at any time and from time to time all of the following: (i) any
Liens on any of its or their respective assets or properties which secure
payment of the Loans and any other obligations of the Borrower and any of its
Subsidiaries under the Loan Documents (provided that any such indenture,
purchase agreement or other similar agreement may provide that any such Lien
created after the date of such indenture, purchase agreement or other agreement
will equally and ratably secure payment of the Indebtedness of the Borrower
under such indenture, purchase agreement or other similar agreement), (ii) any
Liens on any of its or their respective assets or properties which are expressly
permitted under Section 5.13, with no limitations or restrictions on the
creation, incurrence, assumption, existence or type of such Liens, the type or
amount of Indebtedness, liabilities or obligations secured by such Liens, or on
the types of assets and properties actually or potentially subject to such
Liens, that are more limiting or restrictive than any such limitations or
restrictions which are contained in this Agreement, and (iii) any other Liens on
any of its or their respective assets or properties which secure any
Indebtedness, liabilities and obligations of the Borrower or any of its
Subsidiaries in an aggregate amount which may at any time be up to at least
fifteen percent (15%) of the consolidated net tangible assets (determined in a
manner which is customary for unsecured bond transactions) of the Borrower and
its Subsidiaries at such time.”
ARTICLE III
Conditions to Effectiveness; Representations and Warranties; Acknowledgements
     3.1 Conditions to Effectiveness. This Amendment shall not become effective
until the date on which all of the following conditions precedent shall have
been satisfied:
     (a) The Administrative Agent and the Lenders shall have received copies of
all documents, agreements, instruments, certificates or other evidence which the
Administrative Agent, the Lenders or its or their counsel may reasonably request
in connection with this Amendment or the transactions or matters contemplated
herein, including, without limitation, the following:
     (i) duly executed counterparts of this Amendment signed by the Borrower,
the Administrative Agent, and the Required Lenders;

-2-



--------------------------------------------------------------------------------



 



     (ii) a duly executed counterpart of the Guarantor Consent in the form of
Exhibit A attached hereto; and
     (iii) a duly executed Amendment Certificate in the form of Exhibit B
attached hereto.
     (b) Each of the representations and warranties set forth in this Amendment
shall be true and correct.
     (c) The Borrower shall have paid, or shall have caused to be paid, all
costs and expenses incurred by the Administrative Agent and the Lenders in
connection with the preparation, negotiation, execution, delivery and closing of
this Amendment, including, but not limited to, all fees and expenses of legal
counsel to the Administrative Agent (which fees and expenses, as to legal
counsel of the Administrative Agent, shall be paid directly to legal counsel of
the Administrative Agent upon presentation of one or more invoices for legal
services rendered).
     (d) All corporate and other proceedings of the Borrower, and all documents,
instruments and other legal matters in connection with this Amendment, shall be
satisfactory in form and substance to the Administrative Agent.
     3.2 Representations and Warranties; Acknowledgments.
     (a) The Borrower hereby represents and warrants to the Administrative Agent
and each Lender that (i) contemporaneously with the execution and delivery of
this Amendment, the representations and warranties of the Borrower and the
Guarantors contained in the Loan Documents are true and correct in all material
respects, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date; (ii) no Default or Event of
Default has occurred and is continuing; and (iii) this Amendment and the Credit
Agreement (as amended hereby) have been duly authorized by all necessary
organizational action of the Borrower and constitute the legal, valid and
binding obligations of the Borrower, enforceable against the Borrower in
accordance with their respective terms.
     (b) The Borrower hereby acknowledges and agrees that it is indebted to the
Lenders pursuant to the terms of the Notes and the Credit Agreement (as amended
by this Amendment).
ARTICLE IV
Miscellaneous
     4.1 Reference to and Effect on Loan Documents.
     (a) Upon the effectiveness of this Amendment, from and after the Amendment
Effective Date, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof” or words of like import referring to the Credit Agreement,
and each reference in the other Loan Documents to “the Credit Agreement,”
“thereunder,” “thereof” or words of like

-3-



--------------------------------------------------------------------------------



 



import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as amended hereby.
     (b) Except as expressly amended by this Amendment, the Credit Agreement and
all of the other Loan Documents (i) are and shall continue to be in full force
and effect, enforceable against the Borrower and the Guarantors party thereto
(as applicable) in accordance with their respective terms, and (ii) are hereby
ratified and confirmed by the Borrower in all respects and for all purposes.
     (c) Except as expressly set forth herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or any Lender under any of the Loan
Documents, nor constitute a waiver of any term or provision of any of the Loan
Documents.
     4.2 Costs and Expenses. Contemporaneously with the execution and delivery
of this Amendment, the Borrower shall pay, or cause to be paid, all costs and
expenses incurred by the Administrative Agent and the Lenders in connection with
the preparation, negotiation, execution, delivery, closing and performance of
this Amendment, including, but not limited to, all fees and expenses of legal
counsel to the Administrative Agent (which fees and expenses, as to legal
counsel of the Administrative Agent, shall be paid directly to legal counsel of
the Administrative Agent upon presentation of one or more invoices for legal
services rendered).
     4.3 Governing Law. THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAWS OF
THE STATE OF TEXAS AND THE APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.
     4.4 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AMENDMENT, THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     4.5 Time is of the Essence. Time is of the essence in the performance of
the covenants contained herein and in the other Loan Documents.
     4.6 Binding Agreement. This Amendment shall be binding upon the successors
and assigns of the parties hereto; provided, however, the foregoing shall not be
deemed or construed

-4-



--------------------------------------------------------------------------------



 



to (x) permit, sanction, authorize or condone the assignment of all or any part
of any interest in and to the Borrower or any Guarantor except as expressly
authorized in the Loan Documents, or (y) confer any right, title, benefit, cause
of action or remedy upon any person or entity not a party hereto, which such
party would not or did not otherwise possess.
     4.7 Headings. The section headings hereof are inserted for convenience of
reference only and shall in no way alter, amend, define or be used in the
construction or interpretation of the text of such section.
     4.8 Construction. Whenever the context hereof so required, reference to the
singular shall include the plural and likewise, the plural shall include the
singular; words denoting gender shall be construed to mean the masculine,
feminine or neuter, as appropriate; and specific enumeration shall not exclude
the general but shall be construed as cumulative of the general recitation.
     4.9 Interpretation. If any term or provision of this Amendment requires
judicial or other interpretation, the parties hereby agree that any court or any
other Person interpreting or construing the same shall not apply a presumption
that the terms hereof shall be more strictly construed against any party by
reason of the rule of construction that a document is to be construed more
strictly against the party who itself or through its agent prepared the same.
     4.10 Term. This Amendment shall remain in effect until all of the Loans and
Letters of Credit have been paid in full and all of the Loan Documents have been
terminated.
     4.11 Further Assurances. The Borrower hereby agrees to execute any further
agreements, documents and instruments, and to take such other actions as may be
reasonably requested by the Administrative Agent or any Lender, to more fully
effect the purposes of this Amendment.
     4.12 Loan Document. This Amendment is and shall be a Loan Document in all
respects and for all purposes.
     4.13 Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart by facsimile or other electronic means shall
be effective as delivery of an original executed counterpart of this Amendment.
     4.14 No Reliance. The Borrower hereby further represents and warrants to,
and further acknowledges and agrees (on behalf of itself and each of its
Affiliates) with, the Administrative Agent and each Lender that (a) the Borrower
is not relying on any statement or representation of any Person in connection
with the execution, delivery and performance of this Amendment other than those
expressly set forth in this Amendment and in the other Loan Documents, (b) the
Borrower is relying solely upon its own judgment and advice of its counsel and
other advisors in connection with the execution, delivery and performance of
this Amendment and (c) none of the Administrative Agent nor any Lender (i) has
assumed or will assume any advisory, agency or fiduciary responsibility for or
in

-5-



--------------------------------------------------------------------------------



 



favor of the Borrower with respect to this Amendment or any transaction or
matter contemplated herein or any of the processes leading thereto or (ii) has
or will have any obligation to the Borrower or any of its Affiliates with
respect to any transaction or matter contemplated herein, except for the
obligations expressly set forth herein and in the other Loan Documents.
     4.15 ENTIRE AGREEMENT. THIS AMENDMENT REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
[Signature Pages Follow]

-6-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment
effective as of the date first set forth above.

            BORROWER:

LENNOX INTERNATIONAL INC., a Delaware corporation           By:   /s/ Rick
Pelini         Name:   Rick Pelini        Title:   Vice President and Treasurer 
   

            ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A., in its capacity as
Administrative Agent for the Lenders           By:   /s/ Anthony W. Kell        
Name:   Anthony W. Kell        Title:   Assistant Vice President     

            BANK OF AMERICA, N.A., as a Lender, as an Issuing
Bank and as Swingline Lender           By:   /s/ Allison W. Connally        
Name:   Allison W. Connally        Title:   Vice President     

            JPMORGAN CHASE BANK, N.A.           By:   /s/ Brian McDougal        
Name:   Brian McDougal        Title:   Vice President     

Signature Page to First Amendment to Third Amended and Restated Credit Facility
Agreement

 



--------------------------------------------------------------------------------



 



            WACHOVIA BANK, N.A.           By:   /s/ Clint Bryant         Name:  
Clint Bryant        Title:   Senior Vice President     

            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.           By:   /s/ D.
Barnell         Name:   D. Barnell        Title:   Authorized Signatory     

            WELLS FARGO BANK, N.A.           By:   /s/ Clint Bryant        
Name:   Clint Bryant        Title:   Senior Vice President     

            U.S. BANK NATIONAL ASSOCIATION           By:   /s/ John Prigge      
  Name:   John Prigge        Title:   Assistant Vice President     

            THE BANK OF NOVA SCOTIA           By:   /s/ Karen L. Anillo        
Name:   Karen L. Anillo        Title:   Director     

Signature Page to First Amendment to Third Amended and Restated Credit Facility
Agreement

 



--------------------------------------------------------------------------------



 



            COMPASS BANK           By:   /s/ Thomas Blake         Name:   Thomas
Blake        Title:   Senior Vice President     

            THE NORTHERN TRUST COMPANY           By:   /s/ Morgan Lyons        
Name:   Morgan Lyons        Title:   Vice President     

            SUNTRUST BANK           By:   /s/ Baerbel Freudenthaler        
Name:   Baerbel Freudenthaler        Title:   Vice President     

            BANK OF TEXAS, N.A.           By:   /s/ Alan Morris         Name:  
Alan Morris        Title:   Vice President     

            PNC BANK, NATIONAL ASSOCIATION           By:   /s/ Dale A. Stein    
    Name:   Dale A. Stein        Title:   Senior Vice President     

Signature Page to First Amendment to Third Amended and Restated Credit Facility
Agreement

 



--------------------------------------------------------------------------------



 



            THE ROYAL BANK OF SCOTLAND N.V.
(FORMERLY KNOWN AS ABN AMRO BANK N.V.)           By:   /s/ Colin Monaghan      
  Name:   Colin Monaghan        Title:   Vice President     

            By:   /s/ Therese Nawrocki         Name:   Therese Nawrocki       
Title:   Associate     

            AMEGY BANK NATIONAL ASSOCIATION           By:   /s/ Aaron Wade      
  Name:   Aaron Wade        Title:   AVP, Corporate Banking     

            RBS CITIZENS, N.A.           By:   /s/ Patrick E. Dunphy        
Name:   Patrick E. Dunphy        Title:   Senior Vice President     

            UBS AG STAMFORD BRANCH           By:   /s/ Mary E. Evans        
Name:   Mary E. Evans        Title:   Associate Director              By:   /s/
Marie Haddad         Name:   Marie Haddad        Title:   Associate Director   
 

Signature Page to First Amendment to Third Amended and Restated Credit Facility
Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
GUARANTOR CONSENT
(see attached)

 



--------------------------------------------------------------------------------



 



GUARANTOR CONSENT
The undersigned, as Guarantors under that certain Third Amended and Restated
Subsidiary Guaranty Agreement, dated as of October 12, 2007 (the “Subsidiary
Guaranty”) in favor of Bank of America, N.A., as Administrative Agent (the
“Administrative Agent”) for the benefit of the Lenders (defined below) from time
to time party to the Credit Agreement referred to in the First Amendment to
Third Amended and Restated Credit Facility Agreement (the “Amendment”), dated as
of February 22, 2010, among Lennox International Inc., as Borrower, the lenders
party thereto (the “Lenders”) and the Administrative Agent, hereby acknowledge
and consent to the execution, delivery and performance of the Amendment, and
hereby ratify and confirm the Subsidiary Guaranty in all respects and for all
purposes and further acknowledge and agree that the Subsidiary Guaranty is, and
shall continue to be, in full force and effect in accordance with its terms in
all respects and for all purposes except that, on and after the date of
effectiveness of the Amendment, each reference in the Subsidiary Guaranty to
“the Credit Agreement,” “thereunder,” “thereof” or words of like import
referring to the Credit Agreement shall mean and be a reference to the Credit
Agreement as amended by the Amendment.

            GUARANTORS:

LENNOX INDUSTRIES INC.
ALLIED AIR ENTERPRISES INC.
SERVICE EXPERTS INC.
LENNOX GLOBAL LTD.

      By:           Name:   Rick Pelini        Title:   Vice President and
Treasurer         On behalf of each of the Guarantors identified above    

 



--------------------------------------------------------------------------------



 



         

EXHIBIT B
AMENDMENT CERTIFICATE
(see attached)

 



--------------------------------------------------------------------------------



 



LENNOX INTERNATIONAL INC.
AMENDMENT CERTIFICATE
February 22, 2010
     Reference is made to that certain Third Amended and Restated Revolving
Credit Facility Agreement dated as of October 12, 2007 (the “Credit Agreement”),
among Lennox International Inc., a Delaware corporation (the “Company”), the
lenders party thereto (the “Lenders”), and Bank of America, NA., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”). Reference is also made to that certain First Amendment to Third Amended
and Restated Revolving Credit Facility Agreement dated as of February 22, 2010
(the “First Amendment”), among the Company, the Lenders and the Administrative
Agent. Capitalized terms used but not defined herein shall have the meanings set
forth in the Credit Agreement. Pursuant to Section 3.1(a)(iii) of the First
Amendment, I, the undersigned and the Vice President and Treasurer of the
Company, do hereby certify on behalf of the Company as follows:
     1. The Company is duly incorporated, validly existing and in good standing
under the laws of the State of Delaware. There are no liquidation or dissolution
proceedings pending or to my knowledge threatened against the Company, nor has
any other event occurred affecting or threatening the corporate existence of the
Company.
     2. Attached hereto as Exhibit A is a true, correct and complete copy of the
Restated Certificate of Incorporation of the Company and all amendments thereto
as in effect on the date hereof, certified by the Secretary of State of the
State of Delaware, and there exists no authorization for the revocation thereof
or for effecting any amendment or supplement thereto.
     3. Attached hereto as Exhibit B is a true, correct and complete copy of the
Amended and Restated Bylaws of the Company and all amendments thereto as in
effect on the date hereof, and there exists no authorization for the revocation
thereof or for effecting any additional amendment or supplement thereto.
     4. Attached hereto as Exhibit C is a true, correct and complete copy of a
certificate issued by the Secretary of State of the State of Delaware certifying
that the Company is duly incorporated under the laws of the State of Delaware,
is in good standing and has a legal corporate existence in the State of
Delaware.
     5. Attached hereto as Exhibit D is a true, correct and complete copy of
resolutions duly adopted by the Board of Directors of the Company on October 1,
2007, in accordance with the Company’s Restated Certificate of Incorporation and
Amended and Restated Bylaws, which authorize the execution, delivery and
performance by the Company of the First Amendment and the other Loan Documents
to which the Company is or is to be a party. None of such resolutions has been
rescinded, revoked, modified, or amended in any respect, and all of such
resolutions are in full force and effect on the date hereof.
     6. The following persons are duly elected and qualified officers of the
Company, each holding the office of the Company set forth opposite such
officer’s name. The signature written opposite of the name and title of each
such officer is such officer’s true and genuine

 



--------------------------------------------------------------------------------



 



signature. Each such officer is fully authorized (a) to execute and deliver on
behalf of the Company, the First Amendment, each other Loan Document, and all
other agreements, instruments, certificates and documents to be executed and/or
delivered by it pursuant to or in connection with any of the Loan Documents
(collectively, the “Transaction Documents”) and (b) to act as a representative
of the Company for the purposes of signing any of the Transaction Documents and
giving notices and other communications in connection therewith and the
transactions contemplated thereby.

            Name   Title   Signature
 
         
Robert W. Hau
  Executive Vice President and      
 
  Chief Financial Officer  
 
   
Rick Pelini
  Vice President and Treasurer      
 
     
 
 

     7. No Default or Event of Default exists and no event or circumstance has
occurred which has a Material Adverse Effect.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Amendment Certificate
as of the date first above written.

            LENNOX INTERNATIONAL INC.           By:           Name:   Rick
Pelini        Title:   Vice President and Treasurer     

     The undersigned, John Torres, the Executive Vice President, Chief Legal
Officer and Corporate Secretary of the Company, hereby certifies that Rick
Pelini has been duly elected to, and holds on the date hereof, the office of
Vice President and Treasurer of the Company and that the above signature is his
genuine signature.
     IN WITNESS WHEREOF, the undersigned has executed this Amendment Certificate
as of the date first above written.

            LENNOX INTERNATIONAL INC.           By:           Name:   John
Torres        Title:   Executive Vice President, Chief
Legal Officer and Corporate Secretary   

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
RESTATED CERTIFICATE OF INCORPORATION

 



--------------------------------------------------------------------------------



 



EXHIBIT B
AMENDED AND RESTATED BY-LAWS

 



--------------------------------------------------------------------------------



 



EXHIBIT C
CERTIFICATE OF EXISTENCE

 



--------------------------------------------------------------------------------



 



EXHIBIT D
RESOLUTIONS

 